MEMORANDUM **
Federal prisoner Rodrigo Prieto-Moreno appeals the thirty month sentence imposed after his guilty-plea conviction of conspiracy to possess marijuana with the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and possession of marijuana with the intent to distribute, in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.
Prieto-Moreno contends the district court erred in denying his request for a two-level reduction to his offence level for being a minor participant. We review the district court’s construction of a plea agreement for clear error. See United States v. Fernandez, 960 F.2d 771, 772 (9th Cir.1992) (per curiam). Prieto-Moreno’s contention is without merit. As PrietoMoreno’s sentence fell within the range stipulated by the parties to the plea agreement, the district court did not err by sentencing him at the higher end of that *463range. See Fernandez, 960 F.2d at 773; Fed.R.Crim.P. 11(e)(1)(C).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.